Citation Nr: 1527752	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-32 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Whether the recoupment of special separation benefits by withholding Department of Veterans Affairs (VA) disability compensation in the amount of $17,118 is proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from September 1984 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which proposed to withhold VA compensation payments until [special separation benefits] have been recouped.

In October 2012 the Veteran testified at a hearing before RO personnel.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran received special separation benefits after he was discharged from service.
 
2.  Subsequent to active service, the Veteran was awarded entitlement to VA compensation benefits in a July 2011 rating decision.
 
3.  The RO subsequently calculated the amount of special separation benefits to be recouped as $17,118, which was the original amount less Federal income taxes withheld.


CONCLUSION OF LAW

The recoupment of special separation benefits by withholding disability compensation benefits in the adjusted amount of $17,118 was proper.  10 U.S.C.A. §§ 1174, 1212 (West 2002); 38 U.S.C.A. §§ 5107, 7104, 7104 (West 2014); 38 C.F.R. § 3.700(a)(5)(iii) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. 

In this case, the notice provisions of the VCAA are inapplicable because the law is dispositive on this issue.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (holding that when the law, and not the underlying facts or development of the facts are dispositive, the VCAA can have no effect on the appeal) (internal citations omitted; see also Sabonis v. Brown, 6 Vet. App 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the BVA terminated because of the absence of legal merit or the lack of entitlement under the law).  Moreover, no further notice or assistance to the Veteran would result in a different outcome because the facts make clear that recoupment is proper.  See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error.").  

Regarding the duty to assist, the Veteran was afforded a Decision Review Officer hearing on this matter.  VA has no further duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Finally, because the issue is not medical in nature, there was no duty to provide a medical examination or obtain a medical opinion.




II. Recoupment

Section 1174 of Title 10, United States Code, directs that an award of VA compensation is subject to recoupment of an amount equal to the total amount of separation, severance, or readjustment benefits received.  See 10 U.S.C.A. § 1174(h)(2) (West 2002); 38 C.F.R. § 3.700(a)(5) (2014).  Initially, this recoupment was computed using pre-tax dollars (i.e., the total amount of benefits received).  The law was later amended to provide that where payment of separation pay was made after September 30, 1996, or payment of special separation benefits under 10 U.S.C. § 1174a was made on or after December 5, 1991, VA will recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay.  38 C.F.R. § 3.700(a)(5)(i), (iii).  The Federal income tax withholding amount is the flat withholding rate for Federal income tax withholding.  38 C.F.R. § 3.700(a)(5)(iii).

In the instant case, a July 2011 rating decision awarded service connection for a psychiatric disability and assigned a 30 percent rating, effective March 24, 2011, and awarded service connection for scars and assigned a noncompensable rating, effective February 28, 2011.  A June 2012 rating decision increased the initial rating for the scars to 10 percent, effective May 15, 2012.  The RO notified the Veteran of these decisions in letters dated in July 2011 and September 2012, respectively.  However, in another letter dated later in September 2012, the RO informed the Veteran that his readjustment pay [sic] would be recouped from his VA disability compensation.  The RO letter indicated that recoupment would cease on March 1, 2016.

The Veteran's DD Form 214 verifies that he received special separation benefits upon discharge from service in February 1993.  Thus, in accordance with the applicable regulation, because the Veteran was paid special separation benefits after December 5, 1991, VA must recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay.  38 C.F.R. § 3.700(a)(5)(iii).  The flat rate withholding for 1993 was 20 percent, 26 C.F.R. § 31.3402(g)-1(a)(7)(iii)(A) (2014), which results in the computed after-tax amount of $17,118.  
Accordingly, the Board finds that recoupment of the payment of special separation benefits in the amount $17,118 from the Veteran's VA disability benefits is proper and required by law.  10 U.S.C.A. § 1174(h)(2) (West 2002); 38 C.F.R. § 3.700(a)(5) (2014); see also Sabonis, supra.

The Board has considered the Veteran's arguments against recoupment.  He testified that he received a lump sum of special separation benefits as part of an "early out program,"  he questions the legal authority requiring VA to recoup special separation benefits provided, and he believes that VA is stealing his money.  See Hearing Transcript at 3, 4.  However, the recoupment is required under the law.  See 38 C.F.R. § 3.700(a)(5) (citing 10 U.S.C.A. §§ 1174 and 1174a as statutory authority); see also VAOGCPREC 14-92 (discussing legislative history of 10 U.S.C.A. § 1174(h)(2) and 38 C.F.R. § 3.700(a)(5), and noting that the "effect" of subsection 3.700(a)(5) of the regulation was to "prevent duplication of payments of compensation and military separation and readjustment pay") (quoting 52 Fed. Reg. 27339 (July 21, 1987))).  Put another way, the regulation merely requires offsetting VA's own benefits payments by the amount of compensation received from the service department in order to prevent "duplication of payments," as required by law.  Accordingly, the Veteran's challenge of the recoupment must be denied as a matter of law.  See Sabonis, supra.  Because the law, rather than the facts, is dispositive of the outcome of this appeal, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Recoupment of separation pay was proper and the appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


